Case 2:20-cv-01941-VAP-KK Document 10 Filed 04/15/20 Page 1 of 1 Page ID #:68




 1
                                              JS-6
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    TRACYE BENARD WASHINGTON,                   Case No. CV 20-1941-VAP (KK)
11                              Petitioner,
12                       v.                       JUDGMENT
13    STU SHERMAN, WARDEN,
14                              Respondent.
15
16
17         Pursuant to the Order Summarily Dismissing Action With Prejudice, IT IS
18   HEREBY ADJUDGED that this action is DISMISSED with prejudice.
19
20   Dated: April 15, 2020
21
                                              HONORABLE VIRGINIA A. PHILLIPS
22                                            United States District Judge
23
24
25
26
27
28
